                                                                                                                                                                                                            Case 20-19885-ABA                                                                                                                                                                                                                                                                                                                                                                                                                                           Doc 26                                                                                                                                      Filed 09/30/20 Entered 09/30/20 15:08:24                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Desc
               .
                                                                                                      1                   2                                                                     '                           1                                                             1                       &                                                          &                   2                   1                          3
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              4                   1           2                                      +
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        &               2
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        '               )                   
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        $                       5
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Page 1 of 2
       1               &                                                  &                           2                               1                                          3




                                                                                                                                                                                                                                                  "                                                  "                               #                               
                                                                                                                                                                                   ;




                               3                   1           &                           :                                                                              &                                                                                                                                                                                                                                   !
                                                                                                                                                                                                          0                                                       <                                                       =                                   >                                                              >




*   "                                                                           ,                                                                                                                                          #                           #                                                  "
                            =                           =                                                                                      




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  




                                        &                                                                                             -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       !                   "               "           #                                                                      
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     




                                                                                                                                                                                                                                                                                                                                                                                                                                                                     &                   '                                                                                                                                                                                                                                                                                                                                                              
                                                                                                                                                                                                                                                                                          $                                                       %                                                                                                                                                                                                                                             (                                                                                                                                                                                                $                       %




                                                                                                                                                                                                                                           )                                                                                 *                           +                   ,
                                                                                                                                                                                                                                                                               




                                                                                                                                                                                                                                                                                                   +                                           &                                                                                                                                                                                             1           2                                                 '               1                                 1           &                                  &                       2       1                      3                                                     4       1       2                      +                       &           2               '           )                                                                                                                                                                                                                 1                           &                                                  &                                   2                       1                                      3                                                                      2                                                         '               1                                                     1           &                                                                       )                                       4               
                                                                                                                                                                                                                                       .                                                                                                                                                          /                               0                                              .                                                                                                                                                                                                                                                                                                                                                                                          0                                                                                                                  $                                           5                                                                                                                                                                                                                                                                                                                   0                                                                                                                                                                                                                                                                                                      




                    2                                                                                        1                                               &                                                      '                                   2                                                  +                                                                                                 &                   '                           6       1           3                              +                                                     1           +                                               1                                     '                                                                                3                           6                                                                  6                       6                   3                  1                                                   6                                                                                                                                                                                               2                       3                                              1                                                                   6                               1           3                              '                                   1           &                                                                                           )                               4                              +                                      3                      '                              &           '
                                                                                                                                                                                                                                                                                                                                                                   0                                                                                                                                                                                                                                                                                                                                                              /                                                                                                                                                                                                      .                                                                                                                                                                                                                                                                                                                                          .                                                                                                                                                                                                                                                                                                                                                                  




                    &                           7                                                                       )                                                                                                '                                       2                                              +                                                                                      &                                                                                                                                                   )                                      
                                                                        .                                                                                                                                                                                                                                                                                                                                                                                                                                                         .                                                                                                  8               0                                                                    




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               +                                                                                 2                                                  6                           7                       3                       3                                                                   +           7                           )                                                               1                                                            '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              .                                                                                                               0




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        9                           9
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    +                                                                                                                                      &                                       '                                                                                                                                                      7                           &                               :                       )                   3                                                               '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        5                                                                                                                                                                                                                                                                                                                                                                                                                                




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          1                   2                                                                                 '                           1                                                                             1               &                                                          &               2                           1                              3                                                                 4               1       2                      +                                       &           2                                   '               )               
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       .                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      0                                                                                                              $                       5




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           1                   &                                                      &                                   2                           1                                                      3




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          "                                                          "                               #                           
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ;




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       3                       1               &                               :                                                                                      &                                                                                                                                                                                                                                           !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      0                                                                       <                                                   =                               >                                                                      >




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        *               "                                                                                   ,                                                                                                                                                              #                                   #                                                          "
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                =                               =                                                                                                  
                                                                                                                                                                                                                    Case 20-19885-ABA                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Doc 26                                                                                                                                  Filed 09/30/20 Entered 09/30/20 15:08:24                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Desc
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Page 2 of 2

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            9                                           9
                                                                                                                                    )                                                                                                       2                                                                                                    1                           6                                                                                                                                                                                           &                                                 1               +                   !                                                                                                                                                                                       7                                     &               '                       2                                                            2                              2                                                                                                  6                                                                                                                   1                   2                                                          6                                                           1                             '                                                            3                       6                                                                  6                   6
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            0                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                /                                                                                                                   




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            9
                    3                                                      1                                                                                                                                                                                          +                                                                          3                                                              2                                                                                     &                       1           2                                          3           3                                   +                                         4                              '                       7               +           1           &               :                                                                                                                                  +               +                                                                                 &                                                                             3                                               +                                      )                          3                                                                                                      3           )                                                                                 &       '
                                                                                                        .                                                                   /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 5                                                                                                                                                          .                       0                                               .                                                                                                                                                                                                                                                                                                                                   0                                                                       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    9                                               9
           7                                                                                                                                                                                                                                                                  2                                                                                                        1                       6                                                                                                                                                                       &                               !                                                                                                                                                          2                                      1                  +                                   6                                                                                                   1           2                                              6                                                       1                                     '                                                                                    3                                       6                                                                                                  6                               6                                       3                      1                                                                            6                                                                '          '
                                                                                                                                                                                                0                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                0                                                                                                                                                                                                                                                                                                                                                                                                                                              /                                                                                                                                                                                                                                                                              .                   /                                                                                  /




4       1                                                                                                                                                                                                                                                                                                                             1                           3                                                           6                       1                                  +                                          2                       3                              +           +                                                                      +                                         :                                                                                             1       '                                  &           '                                                                                              3                                          '               '                                             +           +                                      '                                                                                                           6                               3               3                                                   1               &               :                                                                                                 '           '                         +           +                      +           +                                              &
                                                                                                                                                                                                                                             5                                                                                                                                           0                                                                                                                                                                                                                               0                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     /                                                                                                                                                                                                                                                                                              /




)                                  3                                                                                                                           -
                                                                                                           /




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        9                           9
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                +                                                                                      &                   '                                                                          7                       &                   :                   )                       3                                               '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    5                                                                                                                                                                                                                                                                    




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       
                                                                                                                                                                                                                                                                                                                                  $                                                               %




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               
                                                                                                      (                                                                                                                                                                                                                                                                                                                                                                                                                    $                                   %




                                                                                                                                                                                       4                                           1                       +                                                                                               4                                               
8                                          =                                                                                                                                                                                                                                                                                                                                                                                         




                                                                                                                                             6                       1                                                      3                       '                                                                                                                                                                                                                   "                                                                       #
                                                                                                                                                                                                                                                                                           0                                                                                                                                                                                                                        




    +                                                  )                                                                  3                                                                                                                                                                                                              3                           )                                                                           
                                                                                                                                                                                                                                                                                                                                                                                                                  




#                                          #                                                                                                                                               7                                                                                                                                                "
                                                                                                                                                   




                7                                   1                                                                                     #                                       "
                                                                                                                                                                                                                   




                                                                                                                                                                                                                                                            1               3               3                                                                                                                                                                                               "
                                                                                                                                                                                                           %                                                                                                               0                                                                                                                                                                                                                                       




                                                                                                                                                           7                                           +                                                                             
                            
